Exhibit 10.1

 

January 25, 2018

 

David Kretschmer

 

Dear Mr. Kretschmer:

 

This letter (the “Agreement”) confirms the terms and conditions of your
employment with Surgery Partners, Inc. (“Parent”) and Surgery Partners, LLC
(together with Parent, the “Company”).

 

1.                                      Position and Duties.  Effective as of
February 12, 2018 (the “Start Date”), you will be employed by the Company, on a
full-time basis, as its Interim Chief Financial Officer and Chief Strategy and
Transformation Officer, with such duties as are required by that position and as
may be assigned to you from time to time by the Company’s Chief Executive
Officer (“CEO”).  While employed by the Company, you will be expected to devote
your full business time and your best professional efforts to the advancement of
the business interests of the Company and its Affiliates.  (For purposes of this
Agreement, “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.)  You may,
however, continue to participate in charitable and philanthropic activities,
manage your personal investments, and, with the consent of the CEO, serve on the
board of directors or managers of for-profit and not-for-profit companies or
organizations, as long as such activities, in the aggregate, do not interfere or
conflict with the performance of your duties and responsibilities to the Company
or result in a breach of your obligations under this Agreement, including but
not limited to the terms and conditions set forth in Section 3 herein.  You will
discharge the duties and responsibilities of a chief financial officer, chief
strategy and transformation officer and such other duties and responsibilities
as are specified by the CEO reasonably consistent with that position.  You agree
that, while employed by the Company, you will comply with all Company policies,
practices and procedures and all codes of ethics or business conduct applicable
to your position, as in effect from time to time.

 

2.                                      Compensation and Benefits.  During your
employment, as compensation for all services performed by you for the Company
and its Affiliates and subject to your full performance of your obligations
hereunder, the Company will provide you the following pay and benefits:

 

(a)                                 Base Salary.   The Company will pay you a
base salary at the rate of four hundred fifty thousand dollars ($450,000) per
year, payable in accordance with the regular payroll practices of the Company
and subject to adjustment from time to time by Parent’s Board of Directors (the
“Board”) or its designee in its discretion (as adjusted from time to time, the
“Base Salary”).

 

--------------------------------------------------------------------------------


 

(b)                                 Annual Incentive Compensation.  For each
fiscal year completed during your employment under this Agreement, you will be
eligible to earn an annual bonus (the “Annual Bonus”).  Your target Annual Bonus
will be sixty percent (60%) of the Base Salary, with the actual amount of any
such bonus being determined by the Board or its designee in its discretion,
based on the achievement of performance goals previously established by the
Board or its designee in its discretion.  Your Annual Bonus shall be payable no
later than March 15 of the year following the fiscal year with respect to which
such bonus was earned, subject to your remaining employed by the Company on the
date that such bonus is paid, except as otherwise provided herein.

 

(c)                                  Equity Awards.

 

(i)                                     Initial Equity Grants.  Subject to
approval by the Board or its designee, you will be granted on or as soon as
reasonably practicable following the Start Date:

 

(1)                                 A restricted stock award, with the number of
shares subject to the award determined by dividing $500,000 by the closing price
of a share of Parent common stock on the date of grant, which restricted stock
award will vest as of one-third of the award on each of the first, second and
third anniversaries of the date of grant, generally contingent upon your
continued employment through each such vesting date (except as expressly
provided in the award agreement evidencing the grant of such restricted stock
award); and

 

(2)                                 A leveraged performance unit (“LPU”) award,
with a target number of units equal to 23,682 shares of Parent common stock,
which LPU award will be eligible to be earned based on the compound annual
growth rate (“CAGR”) of Parent’s total stockholder return, considered both alone
and relative to that of the companies that make up the S&P Composite 1500 Health
Care Companies over a three-year performance period, and will thereafter vest as
to one-third of the earned LPU award on each of the performance period end date,
and the first and second anniversaries of the performance period end date, in
each case, generally contingent upon your continued employment through each such
vesting date (except as expressly provided in the award agreement evidencing the
grant of such LPU award).

 

(ii)                                  Future Equity Awards.  Following the Start
Date, you will be eligible for annual equity grants under Parent’s equity
incentive plan at such times and in such forms as determined by the Board or its
designee in its discretion.

 

(iii)                               Terms and Conditions.  The incentive equity
described herein shall be subject in all respects to Parent’s equity incentive
plan and the award agreements under which such equity has been granted.

 

(d)                                 Conditional Cash Award.  It is our shared
understanding that if you were to continue in employment with your previous
employer instead of accepting employment with the Company, you would expect to
receive an annual bonus payment in respect of the 2017 fiscal year, which amount
would be based on (i) your annual salary multiplied by (ii) your target bonus
percentage multiplied by (iii) a specified percentage based on the achievement
of certain performance goals under your previous employer’s annual incentive
plan.  As soon as reasonably practicable following your Start Date, you will
present the Company with documentation

 

2

--------------------------------------------------------------------------------


 

specifying the annual bonus payment you actually received from your previous
employer and the annual bonus payment to which you would have been entitled
under the formula set forth above.  To the extent that the amount you actually
received is less than the payment to which you would have been entitled, the
Company will pay you an amount equal to the difference between such payments,
not to exceed $270,000.  Such amount, if any, will be paid to you by the Company
in cash no later than April 30, 2018.  Such payment shall be subject to full
recoupment by the Company, and you hereby agree to repay such amount in full, in
the event you voluntarily terminate your employment with the Company, other than
for Good Reason, or your employment is terminated for Cause, within two
(2) years of the Start Date.

 

(e)                                  Participation in Employee Benefit Plans,
Vacation and Other Company Policies.  You will be entitled to participate in all
employee benefit plans from time to time in effect for senior executives
generally, except to the extent such plans are duplicative of benefits otherwise
provided to you under this Agreement.  Your participation will be subject to the
terms of the applicable plan documents and generally applicable Company
policies, as the same may be in effect from time to time, and any other
restrictions or limitations imposed by law.  You will also be entitled to
vacation and other paid time off, in addition to holidays observed by the
Company, in accordance with the Company’s policies as in effect from time to
time.  Vacation may be taken at such times and intervals as you shall determine,
subject to the business needs of the Company.

 

(f)                                   Business and Relocation Expenses.  The
Company will pay or reimburse you for all reasonable business expenses incurred
or paid by you in the performance of your duties and responsibilities for the
Company, subject to any restrictions on such expenses set by the Company and to
such reasonable substantiation and documentation as may be specified from time
to time.  In addition, the Company will pay or reimburse you for your reasonable
expenses of relocating from Indiana to a location that is a reasonable commuting
distance from the Company’s principal executive offices in Nashville, Tennessee,
subject to any restrictions on such expenses set by the Company and to such
reasonable substantiation and documentation as may be specified from time to
time.  The Company shall also provide you with a tax gross-up for applicable
federal, state and local taxes paid by you in connection with the relocation
expenses described in this Section 2(f), to the extent such expenses are taxable
to you.  Your right to payment or reimbursement for expenses hereunder shall be
subject to the following additional rules:  (i) the amount of expenses eligible
for payment or reimbursement during any calendar year shall not affect the
expenses eligible for payment or reimbursement in any other calendar year,
(ii) payment or reimbursement of any amounts hereunder shall be made not later
than December 31 of the calendar year following the calendar year in which the
expense or payment was incurred, and (iii) the right to payment or reimbursement
is not subject to liquidation or exchange for any other benefit.

 

3.                                      Confidential Information and Restricted
Activities.

 

(a)                                 Confidential Information.  During the course
of your employment with the Company, you will learn of Confidential Information,
as defined below, and you may develop Confidential Information on behalf of the
Company and its Affiliates.  You agree that you will not use or disclose to any
Person (except as required by applicable law or for the proper

 

3

--------------------------------------------------------------------------------


 

performance of your regular duties and responsibilities for the Company) any
Confidential Information obtained by you incident to your employment or any
other association with the Company or any of its Affiliates.  You agree that
this restriction shall continue to apply after your employment terminates,
regardless of the reason for such termination.  For purposes of this Agreement,
“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed.  Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this Agreement.  For purposes of this Agreement, “Person”
means an individual, a corporation, a limited liability company, an association,
a partnership, an estate, a trust or any other entity or organization, other
than the Company or any of its Affiliates.  Nothing in this Agreement limits,
restricts or in any other way affects your communicating with any governmental
agency or entity, or communicating with any official or staff person of a
governmental agency or entity, concerning matters relevant to the governmental
agency or entity.  You cannot be held criminally or civilly liable under any
federal or state trade secret law for disclosing a trade secret (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed under seal in a lawsuit or other proceeding.   Notwithstanding
this immunity from liability, you may be held liable if you unlawfully access
trade secrets by unauthorized means.



(b)                                 Protection of Documents.  All documents,
records and files, in any media of whatever kind and description, relating to
the business, present or otherwise, of the Company or any of its Affiliates, and
any copies, in whole or in part, thereof (the “Documents”), whether or not
prepared by you, shall be the sole and exclusive property of the Company. You
agree to safeguard all Documents and to surrender to the Company, at the time
your employment terminates or at such earlier time or times as the Board or its
designee may specify, all Documents then in your possession or control.  You
also agree to disclose to the Company, at the time your employment terminates or
at such earlier time or times as the Board or its designee may specify, all
passwords necessary or desirable to obtain access to, or that would assist in
obtaining access to, any information which you have password-protected on any
computer equipment, network or system of the Company or any of its Affiliates.

 

(c)                                  Assignment of Rights to Intellectual
Property.  You shall promptly and fully disclose all Intellectual Property to
the Company.  You hereby assign and agree to assign to the Company (or as
otherwise directed by the Company) your full right, title and interest in and to
all Intellectual Property.  You agree to execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
further instruments of assignment or confirmation and the provision of good
faith testimony by declaration, affidavit or in-person) requested by the Company
to assign the Intellectual Property to the Company (or as otherwise directed by
the Company) and to permit the Company to secure, prosecute and enforce any
patents, copyrights or other proprietary rights to the Intellectual Property.
 You will not charge the Company for time spent in complying with these
obligations.  All copyrightable works that you create during your employment
shall be considered “work made for hire” and shall, upon

 

4

--------------------------------------------------------------------------------


 

creation, be owned exclusively by the Company.  For purposes of this Agreement,
“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by you (whether alone or with others, whether or not
during normal business hours or on or off Company premises) during your
employment and during the period of six (6) months immediately following
termination of your employment that relate either to the business of the Company
or any of its Affiliates or to any prospective activity of the Company or any of
its Affiliates and that result from any work performed by you for the Company or
any of its Affiliates or that make use of Confidential Information or any of the
equipment or facilities of the Company or any of its Affiliates.

 

(d)                                 Restricted Activities.  You agree that the
following restrictions on your activities during and after your employment are
necessary to protect the good will, Confidential Information, trade secrets and
other legitimate interests of the Company and its Affiliates:

 

(i)                                     While you are employed by the Company
and during the eighteen (18)-month period immediately following termination of
your employment, regardless of the reason therefor (in the aggregate, the
“Restricted Period”), you shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates in any geographic area in
which the Company does business or is actively planning to do business during
your employment or, with respect to the portion of the Restricted Period that
follows the termination of your employment, at the time your employment
terminates (the “Restricted Area”) or undertake any planning for any business
competitive with the Company or any of its Affiliates in the Restricted Area. 
Specifically, but without limiting the foregoing, you agree not to work or
provide services, in any capacity, anywhere in the Restricted Area, whether as
an employee, independent contractor or otherwise, whether with or without
compensation, to any Person that is engaged in any business that is competitive
with all or any portion of the business of the Company or its Affiliates, as
conducted or in planning during your employment with the Company, or, with
respect to the portion of the Restricted Period that follows the termination of
your employment, at the time your employment terminates.  Notwithstanding the
foregoing, the ownership, whether directly or indirectly, of not more than two
percent (2%) of the outstanding securities of any class of any entity that is
listed on a national securities exchange or quoted or traded in the
over-the-counter market shall not be considered a violation of this
Section 3(d)(i).

 

(ii)                                  During the Restricted Period, you will not
directly or indirectly (A) solicit or encourage any customer, vendor, supplier
or other business partner of the Company or any of its Affiliates to terminate
or diminish its relationship with them; or (B) seek to persuade any such
customer, vendor, supplier or other business partner or prospective customer,
vendor, supplier or other business partner of the Company or any of its
Affiliates to conduct with anyone else any business or activity which such
customer, vendor, supplier or other business partner or such prospective
customer, vendor, supplier or other business partner conducts or could conduct
with the Company or any of its Affiliates; provided, however, that these
restrictions shall apply (y) only with respect to those Persons who are or have
been a business partner of the Company or any of its Affiliates at any time
within the immediately preceding two (2)-year period or whose business has been
solicited on behalf of the Company or any of the Affiliates by any of their
officers, employees or agents within such two (2)-year period, other than by
form letter,

 

5

--------------------------------------------------------------------------------


 

blanket mailing or published advertisement, and (z) only if you have performed
work for such Person during your employment with the Company or one of its
Affiliates or been introduced to, or otherwise had contact with, such Person as
a result of your employment  or other associations with the Company or one of
its Affiliates or have had access to Confidential Information which would assist
in your solicitation of such Person.

 

(iii)                               During the Restricted Period, you will not,
and will not assist any other Person to, (A) hire or engage, or solicit for
hiring or engagement, any employee of the Company or any of its Affiliates or
seek to persuade any employee of the Company or any of its Affiliates to
discontinue employment or (B) solicit or encourage any independent contractor
providing services to the Company or any of its Affiliates to terminate or
diminish his, her or its relationship with them.  For the purposes of this
Agreement, an “employee” or an “independent contractor” of the Company or any of
its Affiliates is any person who was such at any time within the preceding two
(2) years.

 

(e)                                  In signing this Agreement, you give the
Company assurance that you have carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on you under this
Section 3.  You agree without reservation that these restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates, and
that each and every one of the restraints is reasonable in respect to subject
matter, length of time and geographic area.  You further agree that, were you to
breach any of the covenants contained in this Section 3, the damage to the
Company and its Affiliates would be irreparable.  You therefore agree that the
Company, in addition and not in the alternative to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by you of any of those covenants, without having
to post bond, together with an award of its reasonable attorney’s fees incurred
in enforcing its rights hereunder.  Should the Company unsuccessfully pursue you
for any form of relief related to an alleged breach or threatened breach by you,
the Company will pay your reasonable attorney’s fees incurred in defending such
claims.  So that the Company may enjoy the full benefit of the covenants
contained in this Section 3, you further agree that the Restricted Period shall
be tolled, and shall not run, during the period of any breach by you of any of
the covenants contained in this Section 3.  You and the Company further agree
that, in the event that any provision of this Section 3 is determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.  It is also agreed that each
of the Company’s Affiliates shall have the right to enforce all of your
obligations to that Affiliate under this Agreement, including without limitation
pursuant to this Section 3.  Finally, no claimed breach of this Agreement or
other violation of law attributed to the Company, or change in the nature or
scope of your employment or other relationship with the Company or any of its
Affiliates, shall operate to excuse you from the performance of your obligations
under this Section 3.

 

4.                                      Termination of Employment.   Your
employment under this Agreement will continue until terminated pursuant to this
Section 4.

 

6

--------------------------------------------------------------------------------


 

(a)                                 By the Company for Cause.  The Company may
terminate your employment for Cause upon notice to you setting forth in
reasonable detail the nature of the cause.  The following, as determined by the
Board in its reasonable judgment, shall constitute “Cause” for termination:
(i) failure to adhere to the lawful direction of the CEO or adhere to the lawful
policies and practices of the Company or any of its Affiliates, or substantial
negligence in the performance of your duties and responsibilities, (ii) a
material breach of a provision of the Agreement or any other written agreement
(including any equity grant agreement), (iii) the commission of a felony or of
any crime involving moral turpitude, or (iv) other conduct which is or could
reasonably be expected to be materially injurious to the Company or an Affiliate
of the Company.  Conduct described in clause (i) or (ii) above that is
susceptible of being cured will constitute Cause only if written notice is
provided to you of such failure or breach within sixty (60) days of such failure
or breach and you fail to cure the failure or breach within thirty (30) days
after delivery of such notice; provided, that only one notice and opportunity to
cure will be provided with respect to any multiple, repeated, related or
substantially similar events or circumstances.  If, subsequent to your
termination of employment hereunder other than an involuntary termination for
Cause, it is determined in good faith by the Board that your employment could
have been terminated for Cause, your employment shall be deemed to have been
terminated for Cause retroactively.

 

(b)                                 By the Company without Cause. The Company
may terminate your employment at any time other than for Cause upon notice to
you.

 

(c)                                  Resignation by You without Good Reason. 
You may terminate your employment at any time upon sixty (60) days’ notice to
the Company.  The Company may elect to waive such notice period or any portion
thereof; but in that event, the Company shall pay you your Base Salary for that
portion of the notice period so waived.

 

(d)                                 Resignation by You with Good Reason.  You
may terminate your employment as provided below for Good Reason.  “Good Reason”
means the occurrence of any of the following events, without your consent: 
(i) a material diminution in your position, duties or responsibilities, or
(ii) a material diminution in your base salary (unless applied across the board
to all members of management); it being understood that your removal from the
position of Interim Chief Financial Officer shall not constitute grounds for
“Good Reason” hereunder.  For a termination to qualify as a “Good Reason”
termination (A) you must have provided the Company written notice within thirty
(30) days following the occurrence of an event that allegedly constitutes Good
Reason specifying in reasonable detail the nature thereof, (B) the Company must
have failed to cure within thirty (30) days after receiving the notice, and
(C) you must have resigned within thirty (30) days following the failure to
cure.

 

(e)                                  Death and Disability.  Your employment
hereunder shall automatically terminate in the event of your death during
employment.  In the event you become disabled during employment and, as a
result, are unable to continue to perform substantially all of your duties and
responsibilities under this Agreement, either with or without reasonable
accommodation, the Company will continue to pay you your Base Salary and to
provide you benefits in accordance with Section 2(e) above, to the extent
permitted by plan terms, for up to twelve (12) weeks of disability during any
period of three hundred sixty-five (365) consecutive calendar days.  If you are
unable to return to work after twelve (12) weeks of disability, the

 

7

--------------------------------------------------------------------------------


 

Company may terminate your employment, upon notice to you.  If any question
shall arise as to whether you are disabled to the extent that you are unable to
perform substantially all of your duties and responsibilities for the Company
and its Affiliates, you shall, at the Company’s request, submit to a medical
examination by a physician selected by the Company to whom you or your guardian,
if any, has no reasonable objection to determine whether you are so disabled,
and such determination shall for purposes of this Agreement be conclusive of the
issue.  If such a question arises and you fail to submit to the requested
medical examination, the Company’s determination of the issue shall be binding
on you.

 

5.                                      Other Matters Related to Termination.

 

(a)                                 Final Compensation.  In the event of
termination of your employment with the Company, howsoever occurring, the
Company shall pay you (i) the Base Salary for the final payroll period of your
employment, through the date your employment terminates; (ii) compensation at
the rate of the Base Salary for any vacation time earned but not used as of the
date your employment terminates; (iii) except if your employment is terminated
by the Company pursuant to Section 4(a), any unpaid Annual Bonus for the year
preceding the year in which termination occurs, payable when such bonuses are
paid to active employees; and (iv) reimbursement, in accordance with
Section 2(f) hereof, for business expenses incurred by you but not yet paid to
you as of the date your employment terminates; provided you submit all expenses
and supporting documentation required within sixty (60) days of the date your
employment terminates, and provided further that such expenses are reimbursable
under Company policies as then in effect (all of the foregoing, “Final
Compensation”).  Except as otherwise provided in Section 5(a)(iii) and
Section 5(a)(iv), Final Compensation will be paid to you within thirty (30) days
following the date of termination (or such shorter period required by law).

 

(b)                                 Severance Payments.  In the event your
employment is terminated by the Company pursuant to Sections 4(b) or 4(d) above,
the Company will pay you, in addition to Final Compensation, (i) severance pay
equal to twelve (12) months of your final Base Salary plus your target Annual
Bonus (as set forth in Section 2(b)), payable in the form of salary continuation
in substantially equal installments during the twelve (12)-month period
following the date of your termination of employment, and (ii) if you timely
elect continued coverage under COBRA, and for so long as you remain eligible for
COBRA coverage during the twelve (12)-month period following the date of your
termination of employment, the Company will pay you, on a monthly basis, an
additional cash payment that equals the portion of the monthly group health
insurance premiums that it contributes for its active employees (together with
(i), the “Severance Payments”).  Notwithstanding the foregoing, in the event the
Company’s payment of the additional cash payment described in subsection
(ii) would subject you or the Company to any tax or penalty under the Patient
Protection and Affordable Care Act (as amended from time to time, the “ACA”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended
(“Section 105(h)”), or applicable regulations or guidance issued under the ACA
or Section 105(h), then you and the Company agree to work together in good
faith, consistent with the requirements for compliance with or exemption from
Section 409A, to restructure such benefit.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Conditions To and Timing of Severance
Payments.  Any obligation of the Company to provide you the Severance Payments
is conditioned on your signing and returning to the Company a timely and
effective separation agreement containing a general release of claims and other
customary terms in the form provided to you by the Company at the time your
employment is terminated (the “Separation Agreement”).  The Separation Agreement
must become effective, if at all, by the sixtieth (60th) calendar day following
the date your employment is terminated.  Any Severance Payments to which you are
entitled will be provided in the form of salary continuation, payable in
accordance with the normal payroll practices of the Company.  The first payment
will be made on the Company’s next regular payday following the expiration of
sixty (60) calendar days from the date of termination; but that first payment
shall be retroactive to the day following the date your employment terminates.

 

(d)                                 Benefits Termination.  Except for any right
you may have under the federal law known as “COBRA” or other applicable law to
continue participation in the Company’s group health and dental plans at your
cost, your participation in all employee benefit plans shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of your employment, without regard to any continuation of base
salary or other payment to you following termination and you shall not be
eligible to earn vacation or other paid time off following the termination of
your employment.

 

(e)                                  Survival.  Provisions of this Agreement
shall survive any termination of employment if so provided in this Agreement or
if necessary or desirable to accomplish the purposes of other surviving
provisions, including without limitation your obligations under Section 3 of
this Agreement.  The obligation of the Company to make payments to you under
Section 5(b), and your right to retain the same, are expressly conditioned upon
your continued full performance of your obligations under Section 3 hereof. 
Upon termination by either you or the Company, all rights, duties and
obligations of you and the Company to each other shall cease, except as
otherwise expressly provided in this Agreement.

 

6.                                      Timing of Payments and Section 409A.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if at the time your employment terminates, you are a “specified
employee,” as defined below, any and all amounts payable under this Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon your death; except (i) to the extent of amounts that
do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (ii) benefits which qualify as
excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).

 

(b)                                 For purposes of this Agreement, all
references to “termination of employment” and correlative phrases shall be
construed to require a “separation from service”

 

9

--------------------------------------------------------------------------------


 

(as defined in Section 1.409A-1(h) of the Treasury regulations after giving
effect to the presumptions contained therein), and the term “specified employee”
means an individual determined by the Company to be a specified employee under
Treasury regulation Section 1.409A-1(i).

 

(c)                                  Each payment made under this Agreement
shall be treated as a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.

 

(d)                                 It is the intent of the parties hereto that
the payments and benefits under this Agreement comply with (or be exempt from)
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance therewith.  In no event, however, shall the
Company have any liability relating to the failure or alleged failure of any
payment or benefit under this Agreement to comply with, or be exempt from, the
requirements of Section 409A.

 

7.                                      Conflicting Agreements. You hereby
represent and warrant that your signing of this Agreement and the performance of
your obligations under it will not breach or be in conflict with any other
agreement to which you are a party or are bound, and that you are not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of your obligations under this
Agreement.  You agree that you will not disclose to or use on behalf of the
Company any confidential or proprietary information of a third party without
that party’s consent.

 

8.                                      Withholding.  All payments made by the
Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.

 

9.                                      Recoupment.  The Company may recover
amounts paid to you hereunder (including, without limitation, as provided in
Section 2(d)) or under any other plan or program of, or agreement or arrangement
with, the Company, and any gain in respect of any equity awards granted to you,
in accordance with any applicable Company clawback or recoupment policy that is
generally applicable to the Company’s other senior executives, as such policy
may be amended and in effect from time to time, or as otherwise required by
applicable law or applicable stock exchange listing standards, including,
without limitation, Section 10D of the Securities Exchange Act of 1934, as
amended.

 

10.                               Assignment.  Neither you nor the Company may
make any assignment of this Agreement or any interest in it, by operation of law
or otherwise, without the prior written consent of the other; provided, however,
the Company may assign its rights and obligations under this Agreement without
your consent to one of its Affiliates or to any Person with whom the Company
shall hereafter effect a reorganization, consolidation or merger, or to whom the
Company shall hereafter transfer all or substantially all of the properties or
assets related to the business for which you work.  This Agreement shall inure
to the benefit of and be binding upon you and the Company, and each of your or
its respective successors, executors, administrators, heirs and permitted
assigns.

 

10

--------------------------------------------------------------------------------


 

11.                               Severability.  If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

12.                               Miscellaneous.  This Agreement sets forth the
entire agreement between you and the Company, and replaces all prior and
contemporaneous communications, agreements and understandings, written or oral,
with respect to the terms and conditions of your employment.  This Agreement may
not be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by you and an expressly authorized representative of the
Board.  The headings and captions in this Agreement are for convenience only and
in no way define or describe the scope or content of any provision of this
Agreement.  This Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument. Provisions of this Agreement shall survive any termination
or expiration hereof or any termination of your employment if so provided in
this Agreement or as necessary or desirable to accomplish the purpose of the
surviving provisions.  This is a Tennessee contract and shall be governed and
construed in accordance with the laws of the State of Tennessee, without regard
to any conflict of laws principles that would result in the application of the
laws of any other jurisdiction.  You agree to submit to the exclusive
jurisdiction of the courts of or in the State of Tennessee in connection with
any dispute arising out of this Agreement.

 

13.                               D&O Insurance.  You shall be entitled to
coverage under the director’s and officer’s indemnification insurance policy
maintained by the Company as in effect from time to time with respect to acts
undertaken by you in connection with your employment by the Company in
accordance with the terms of such insurance policy.

 

14.                               Notices.  Any notices provided for in this
Agreement shall be in writing and shall be effective when delivered in person or
deposited in the United States mail, postage prepaid, and addressed to you at
your last known address on the books of the Company or, in the case of the
Company, to it at its principal place of business, attention of the Secretary of
the Company, or to such other address as either party may specify by notice to
the other actually received.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than January 26, 2018.  At the time you
sign and return it, this letter will take effect as a binding agreement between
you and the Company on the basis set forth above.  The enclosed copy is for your
records.

 

Sincerely yours,

 

 

 

 

 

Surgery Partners, Inc.

 

 

 

 

 

By:

/s/ Wayne S. DeVeydt

 

 

Name:

 Wayne S. DeVeydt

 

 

Title:

 CEO

 

 

 

Surgery Partners, LLC

 

 

 

 

 

By:

/s/ Jennifer Baldock

 

 

Name:

 Jennifer Baldock

 

 

Title:

 SVP & General Counsel

 

 

 

 

 

Accepted and Agreed:

 

 

 

/s/ David Kretschmer

 

David Kretschmer

 

 

 

Date: 1/25/18

 

 

12

--------------------------------------------------------------------------------